Citation Nr: 1402640	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

2.  Entitlement to an evaluation in excess of 30 percent for insomnia.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1976 to May 1977, and was called to active duty from the Army National Guard from June 1991 to June 1992. 

These matters come before the Board of Veterans Appeals (Board) on appeal from May 2008 and April 2009 rating decisions by Regional Offices (RO) of the United States Department of Veterans Affairs (VA).  In pertinent part, the May 2008 decision denied entitlement to an evaluation in excess of 10 percent for insomnia; during the course of the appeal, in a February 2009 decision, the RO granted entitlement to an increased 30 percent rating, effective from October 17, 2007.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the April 2009 decision, the RO denied service connection for chronic fatigue syndrome.

These issues were previously before the Board in April 2011 and May 2013, when they were remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  They have now been returned to the Board for further appellate consideration.  

In October 2012, December 2012, and August 2013 rating decisions, the AMC granted in full the benefits sought on appeal with regard to appeals for service connection of memory loss (as part of posttraumatic stress disorder (PTSD)), hearing loss, a headache disorder, hand and foot neurological disabilities, and cervical and lumbar spine disabilities.  The AMC specifically noted with respect to memory loss that such was considered with respect to the evaluation assigned for PTSD.  Accordingly, no further question remains for consideration by the Board regarding those service connection claims.  The sole issues still on appeal are as titled above.

The Veteran testified at a December 2010 hearing held before the undersigned Veterans Law Judge via videoconference from the RO.  A transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The issue of service connection for sleep apnea was noted by the Board to have been raised at the December 2010 hearing, along with the question of service connection for tinnitus.  At this time, although service connection for tinnitus was granted in the October 2012 rating decision, it does not appear any action has been taken with respect to the sleep apnea claim.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  There is no diagnosis of CFS or evidence of an undiagnosed condition manifested by chronic fatigue; current fatigue symptoms are accounted for by currently diagnosed service-connected and nonservice-connected conditions.

2.  There is no occupational or social dysfunction which may be attributed solely to insomnia, as opposed to other diagnosed service-connected disorders.


CONCLUSIONS OF LAW

1.  The criteria for service connection of CFS are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.88a (2013).

2.  The criteria for an evaluation in excess of 30 percent for insomnia are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9435 (2013); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 2008 and June 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a September 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

At the Veteran's December 2010 hearing, the undersigned identified the issues on appeal and the Veteran provided testimony as to claimed chronic fatigue syndrome and the severity of his service-connected insomnia.  Thereafter, the case was remanded for further development, including examinations.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor the accredited representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  Following the April 2011 Board remand, efforts were made to obtain any additional, outstanding STRs from the Veteran's period of Army Reserve service, through 1997.  All efforts proved fruitless; upon further review, it has become apparent that while there was a period of Reserve obligation through December 1997, the Veteran never actually was an active Reservist, and hence there exist no additional records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, are of record.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were afforded the Veteran in October 2008, November 2011, February 2012, and July 2013, which directly addressed allegations of fatigue; the examiners made required findings and rendered appropriate opinions, with supporting rationale and analysis.  Additionally, the Veteran received Persian Gulf War guidelines examinations in February 2012 and July 2013.  While the earlier examinations omitted some specific opinions or conclusions required for complete adjudication, such deficiencies were corrected following the May 2013 Board remand.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In light of the above, there has been substantial compliance with the Board's remand directives.  Moreover, there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's service personnel records reflect Persian Gulf War service.  Service connection may be granted to a Persian Gulf War Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  CFS is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1) .

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); (b)(2); 38 C.F.R. § 3.317 (a)(1)(i); 76 Fed. Reg. 81834 -01 (Dec. 29, 2011).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C.A. §§ 1117(g)(1),(4),(5); 38 C.F.R. § 3.317 (b)(1),(4),(5).

Entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a signs or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

An essential requirement for service connection is a current disability.  Here, there is no current disability of CFS, nor has there been at any point during the appellate period.  VA examinations in connection with the insomnia claim, dated in 2006, 2007, and 2008, repeatedly found the Veteran to be tired from lack of sleep, but examiners did not raise CFS as a possibility.  

At the November 2011 VA examination, the examiner noted that the Veteran complained of feeling tired all the time.  However, the examiner stated the fatigue was not debilitating, and had only a 10 percent impact on routine daily activities like cooking and cleaning.  The Veteran also complained of frequent headaches.  "Fatigue" was listed as the diagnosis, but the examiner commented that the diagnostic criteria for CFS had not been met.  The examiner did not review the claims file, however, and failed to address the cause of reported fatigue if not due to CFS.

Another examination was conducted in February 2012.  The claims file was reviewed.  Unfortunately, the VA examiner failed to address the allegations regarding CFS and fatigue symptoms.  The Veteran did not indicate any current fatigue complaints, but this does not adequately respond to the allegations and complaints of fatigue during earlier appellate periods.  The Board therefore remanded the claim in May 2103, for provision of new VA examinations.

The July 2013 VA Gulf War protocol examination, including an August 2013 addendum focused on CFS, is fully adequate for adjudication purposes.  The examiner reviewed the claims file and considered an accurate and complete history, to include consideration of the Veteran's complaints.  The Veteran could not recall when fatigue had its onset, but described feeling tired all the time.  The fatigue was not debilitating, and had only a 10 percent impact on routine daily activities.  The Veteran also complained of frequent headaches and a constant generalized muscle ache.  As in November 2011, "fatigue" was listed as the diagnosis, but the examiner found that the diagnostic criteria for CFS had not been met.  Moreover, the complaints of fatigue were "most likely" a manifestation of nonservice connected diabetes mellitus.  In August 2013, the examiner stated that given the Veteran's report of gradual onset of fatigue and tiredness, without a definite timeframe, and the stability of complaints throughout the appeal period, a diagnosis of CFS was not warranted at any time.

A review of STRs reveals no complaints of or treatment for fatigue.  Post-service records note that diabetes was diagnosed in December 2007 or January 2008.  Such records also note complaints of and findings reflecting tiredness, but such references are generally associated with insomnia and a lack of sleep.  Specific reports of fatigue, outside of insomnia, do appear in connection with descriptions of the Veteran's appearance at mental health evaluations.  Review of extensive treatment records does not reveal any diagnosis of fatigue or CFS as an independent disease or disability entity.  Where references appear, fatigue is a symptom of an identified clinical diagnosis.

The Veteran has consistently reported feelings of fatigue, though the context is somewhat unclear.  At times the complaints appear to refer to a lack of energy and strength, and at others to a lack of sleep.  The Veteran associates current complaints with exposure to munitions and smoke during established Gulf War service.

The Board must find that service connection for CFS, or for any undiagnosed condition manifested as or by fatigue, is not warranted.  CFS itself is not diagnosed by any qualified medical professional, and is in fact excluded by two VA examiners throughout the appeal period based on examination and the Veteran's history.  The Veteran has at times expressed belief in the diagnosis, but as a layperson, lacks the specialized medical knowledge and training needed for a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The competent evidence of record is against a finding of a CFS diagnosis.  Service connection for that condition, either directly or based on the presumptions at 38 C.F.R. § 3.317, is therefore not available.

However, the Veteran is competent to report the experienced feelings of fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  Consideration must therefore be given to the possibility that the fatigue symptoms the Veteran competently and credibly reports, and are reflected in treatment records, represents as undiagnosed illness which is related service, particularly that in Southwest Asia.  38 C.F.R. § 3.317.  The Board determines that service connection for fatigue is not warranted on that basis either.  

Here, the evidence shows that the Veteran's complaints of fatigue, to the extent they represent mere tiredness and lack of sleep are associated with the service-connected insomnia and psychiatric disorder.  Where the fatigue represents more than mere impaired sleep, and transcends to feelings of weariness and weakness, doctors have associated it with nonservice-connected diabetes, which records reflect the Veteran is having difficulty controlling on medication.  It is noted that there is no indication that diabetes may be related to service.  

Simply put, the record reflects that the Veteran is fatigued or tired, but such is due to known, diagnosed conditions, and not to military service.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for CFS, to include as due to an undiagnosed illness, is not warranted.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Service connection for insomnia was established as related to the Veteran's Persian Gulf War service.  It is rated as a mental disorder under Code 9435, as analogous to a mood disorder.  The Veteran is additionally service-connected for anther psychiatric disorder, PTSD, which is rated as totally disabling under Code 9411.  Both conditions are rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating is assigned. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication, warrants assignment of a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.

Generally, co-morbid psychiatric disorders are considered to be the same disability for rating purposes, and are rated together, unless it can be shown that the signs and symptoms of each are not overlapping.  Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Overlapping symptoms would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  Here, the AMC determined in an October 2012 rating decision that PTSD was not manifested by sleep disturbances, and so separate ratings under two Codes for PTSD and insomnia were permissible.  "In assigning our evaluation [for PTSD] we could not use your symptom of chronic sleep impairment, because you are receiving a separate 30 percent evaluation for insomnia."

However, as was noted in Mauerhan, it is not the presence of a specific symptom or sign which guides the application of the rating criteria, but is instead the impact of such on a Veteran's occupational and social functioning which must be considered.  Review of VA treatment and examination records shows, however, that in describing the functional impact from sleep impairment, providers basically duplicate those attributed to PTSD.  For example, in October 2008 the examiner described the Veteran's flat affect and grooming, and reported that fatigue, or lack of energy, impacted the Veteran's occupational functioning.  More pointedly, in September 2013 a VA examiner stated that the functional disability attributable to insomnia could not be separated from that caused by PTSD and the associated mood disorders.  "Insomnia may be a symptom of both these diagnoses and seperating [sic] a portion of disability related only to insomnia is not possible. It cannot be determined."  It appears then that the AMC improperly applied the Rating Schedule in basing a 30 percent evaluation for insomnia on the presence of a specific listed sign, and not upon the actual functional impairment resulting from symptoms "such as" that sign.

However, it is noted that when the RO granted service connection for insomnia by way of an August 2002 rating decision, the Veteran did not then have any diagnosed psychiatric disorders.  The Veteran is currently assigned a total rating for posttraumatic stress disorder from the effective date of service connection, November 27, 2007.  

Consistent with 38 C.F.R. § 4.14 and Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009), no separate evaluations for PTSD and insomnia should be assigned.  In light of the holdings in Murray v. Shinseki, 24 Vet. App. 420 (2011), regarding the characterization of a change in Diagnostic Code as possible reductions or severances, the continued entitlement to the current 30 percent evaluation is not considered before the Board at this time, but it is clear that no higher evaluation for separately evaluated insomnia may be assigned in light of the evidence of record including the September 2013 medical opinion.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 30 percent for insomnia is not warranted.


ORDER

Service connection for CFS, to include as due to an undiagnosed illness, is denied.

An evaluation in excess of 30 percent for insomnia is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


